 



EXHIBIT 10.1

CHANGE OF CONTROL AGREEMENT

     Change of Control Agreement (the “Agreement”) dated as of November 11,
2002, by and between Richard L. Marcantonio (the “Executive”) and G&K Services,
Inc., a Minnesota corporation having a place of business at 5995 Opus Parkway,
Suite 500, Minnetonka, Minnesota, 55343 (the “Company”).

WITNESSETH:

     WHEREAS, the Company has adopted the G&K Services, Inc. 1998 Stock Option
and Compensation Plan (the “1998 Plan”);

     WHEREAS, Executive is eligible to receive a variety of economic incentives
under the 1998 Plan, including stock options and awards of restricted stock (the
“Incentives”);

     WHEREAS, the 1998 Plan provides that, unless the Board of Directors of the
Company and a majority of the Continuing Directors determine otherwise (such a
determination shall hereinafter be referred to as a “Non-Acceleration
Determination”), upon the occurrence of a Change of Control (i) the restrictions
on all shares of restricted stock awards granted under the 1998 Plan will lapse
immediately; (ii) all outstanding options and stock appreciation rights granted
under the 1998 Plan will become exercisable immediately; and (iii) all
performance shares granted under the 1998 Plan will be deemed to be met and
payment made immediately.

     WHEREAS, the parties hereto have determined that it is in their mutual
interests for any and all Incentives now owned or hereafter acquired by
Executive under the 1998 Plan, to accelerate immediately upon the occurrence of
a Change of Control, notwithstanding any Non-Acceleration Determination;

     NOW, THEREFORE, it is agreed as follows:

     1.     1998 Plan Terms. The terms and conditions of the 1998 Plan are
hereby incorporated by reference as if set forth in full. With the exception of
Section 2 hereof, in the event of any conflict or inconsistency between the
provisions of this Agreement and the provisions of the 1998 Plan, the provisions
of the 1998 Plan shall govern and control. All capitalized terms not defined
herein shall have the meaning set forth in the 1998 Plan.

     2.     Acceleration of Incentives. Upon the occurrence of a Change of
Control, and regardless of any Non-Acceleration Determination made in connection
therewith, the following shall nonetheless occur with respect to any and all
Incentives owned by Optionee at the time of such Change of Control:



       (a) The restrictions on all shares of restricted stock awards shall lapse
immediately;          (b) All outstanding options and stock appreciation rights
shall become exercisable immediately; and          (c) All performance shares
shall be deemed to be met and payment made immediately.

     3.     Third Party Beneficiaries. Nothing contained herein is intended or
shall be construed as conferring upon or giving to any person, firm or
corporation other than the parties hereto any rights or benefits under or by
reason of this Agreement.

     4.     Entire Agreement. This Agreement embodies the entire agreement made
between the parties hereto with respect to the matters covered herein and shall
not be modified except by a writing signed by the party to be charged.

     5.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

     6.     Governing Law. This Agreement, in its interpretation and effect,
shall be governed by the laws of the State of Minnesota applicable to contracts
executed and to be performed therein.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

      EXECUTIVE   G&K SERVICES, INC        /s/ Richard L. Marcantonio   /s/
Thomas R. Moberly

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Richard L. Marcantonio   Thomas R. Moberly, Chief Executive
Officer

 